              Case 20-60083 Document 10 Filed in TXSB on 12/04/20 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

    In re:                                              §     Case No. 20-60083
                                                        §
                                                        §
    SNAP KITCHEN INVESTMENTS, LLC, et.                  §     Chapter 11
    al.1                                                §     Subchapter V
                                                        §
              Debtors.                                  §     (Joint Administration Pending)
                                                        §


                             DEBTORS’ WITNESS AND EXHIBIT LIST
                              IN SUPPORT OF FIRST DAY MOTIONS
                          [HEARING ON DECEMBER 7, 2020, AT 3:00 P.M.]


             Snap Kitchen Investments, LLC, and its debtor affiliates (collectively, the “Debtors”), as

debtors and debtors-in-possession in the above-styled chapter 11 proceeding (the “Bankruptcy

Case”), submit this Witness and Exhibit List in Support of First Day Motions (the “Witness and Exhibit

List”) in connection with the hearing set for December 7, 2020, at 3:00 p.m. regarding first-day motions,

and respectfully designate the following witnesses and exhibits:

                                             I.       WITNESSES

             1.     Anthony “Tony” Smith, CEO for Snap Kitchen Investments, LLC;

             2.     Kyle Herman, Principal for Exigent Partners, LLC;

             3.     Any witness called or designated by any other party; and

             4.     Any witness necessary to rebut the testimony of any witness called or designated by any

                    other party.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: Snap Kitchen Investments, LLC (4938); Snap Kitchen Management, LLC (4886); Snap Kitchen Services,
LLC (4910); Snap Kitchen Dallas, LLC (6157); Snap Kitchen #1, LLC (4938); Snap Kitchen #2, LLC (4948); Snap
Kitchen #3, LLC (4589); Snap Kitchen #5, LLC (4635); Snap Kitchen Philadelphia, LLC (9116).


4847-9763-1699v.1
              Case 20-60083 Document 10 Filed in TXSB on 12/04/20 Page 2 of 2




                                                II.      EXHIBITS

EXHIBIT                         DESCRIPTION                              M     O      O    A       D       DISPOSITION
                                                                         A     F      B    D       A      AFTER HEARING
                                                                         R     F      J    M       T
                                                                         K     E      E    I       E
                                                                         E     R      C    T
                                                                         D     E      T
                                                                               D

 D-1        Declaration of Anthony “Tony” Smith in Support of
            First Day Motions
 D-2        Bridge Loan Documents
 D-3        Post-Petition Loan Documents
 D-4        13-Week Budget

            Any exhibit designated by any other party

            Any exhibit for rebuttal or impeachment



            The Debtors reserve the right to ask the Court to take judicial notice of pleadings, transcripts, and/or

   documents, and to supplement or amend this Witness and Exhibit List at any time prior to the hearing.


   Dated: December 4, 2020.                            Respectfully submitted,

                                                       MUNSCH HARDT KOPF & HARR, P.C.

                                                       By: /s/ John D. Cornwell
                                                       John D. Cornwell
                                                       Texas Bar No. 24050450
                                                       Thomas D. Berghman
                                                       Texas Bar No. 24082683
                                                       Grant M. Beiner
                                                       Texas Bar No. 24116090
                                                       700 Milam Street, Suite 2700
                                                       Houston, TX 77002-2806
                                                       Telephone: 713.222.1470
                                                       jcornwell@munsch.com
                                                       tberghman@munsch.com
                                                       gbeiner@munsch.com

                                                       Proposed Counsel for the Debtors
                                                       and Debtors in Possession




   4847-9763-1699v.1
